PER CURIAM.
The defendant having failed to appeal from the interlocutory judgment before the entry of final judgment, and the interlocutory judgment having been merged in the final judgment, the only appeal which could then be taken was from the final judgment. The defendant then had the right to review the interlocutory judgment on appeal from the final judgment, by inserting in his notice of appeal a statement that he wished to review the interlocutory judgment. Bates v. Holbrook, 89 App. Div. 548, 85 N. Y. Supp. 673.
As this appeal is from the interlocutory judgment, taken after the entry of final judgment, such appeal is not authorized, and it must therefore be dismissed, with $10 costs.